Citation Nr: 0203380	
Decision Date: 04/12/02    Archive Date: 04/18/02	

DOCKET NO.  01-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$14,969, to include the question of whether the overpayment 
was properly created.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1974 to 
January 1975.

This matter arises from a January 2001 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Des Moines, Iowa, Regional Office 
(RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran indicated that he 
desired a personal hearing before a traveling member of the 
Board.  Such a hearing was scheduled for October 17, 2001.  
However, on October 1, 2001, the veteran submitted a written 
request to the RO indicating his desire that the hearing be 
rescheduled because it conflicted with his employment.  Given 
that the veteran's request was received more than two weeks 
prior to the date of his scheduled hearing, and because his 
request was for good cause, his personal hearing should be 
rescheduled.  See 38 C.F.R. § 20.704 (c) (2001).


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

Subsequent to the veteran's October 1, 2001 request that his 
personal hearing before a traveling member of the Board be 
rescheduled, the veteran was asked if he would prefer a 
videoconference hearing rather than a personal hearing.  On 
March 1, 2002, the veteran called the RO to inform that he 
preferred a personal hearing.  Under the circumstances, the 
RO should reschedule the veteran for a hearing before a 
traveling member of the Board in order to ensure that he is 
accorded due process of law.  See generally 38 U.S.C.A. 
§ 7107 (West Supp. 2001).


Thereafter, whether the travel board hearing is held or, 
alternatively, the veteran withdraws his request for a 
hearing, the case should be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion as to the ultimate outcome in this case.  No 
action is required of the veteran until he is otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




